Citation Nr: 0518066	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling. 

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling. 

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to an effective date earlier than June 14, 
1999, for the award of a total rating for compensation based 
upon individual unemployability.

5.  Entitlement to a finding of permanent total disability in 
connection with the service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and September 2003 rating 
decisions and a November 2003 determination of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the November 1999 rating decision, the RO continued 
the 30 percent evaluation for generalized anxiety disorder, 
the 10 percent evaluation for headaches, and the 
noncompensable evaluation for hemorrhoids.  In the September 
2003 rating decision, the RO granted a 50 percent evaluation 
for generalized anxiety disorder, a 30 percent evaluation for 
headaches, and a total rating for compensation based upon 
individual unemployability, each effective June 14, 1999.  In 
the November 2003 determination, the RO informed the veteran 
that it had determined that the veteran was considered to be 
permanently and totally disabled.

Following the issuance of the September 2003 rating decision, 
the representative filed a notice of disagreement with the 
fact that this rating decision failed to make the veteran's 
service-connected disabilities "permanent and total."  In 
the November 2003 determination, the RO responded that the 
service-connected disabilities had been made permanent and 
total and thereafter refused to accept the representative's 
notice of disagreement as to that issue.  The representative 
disagreed with that determination, and the case has been 
forwarded to the Board with the issue characterized as the 
validity of the notice of disagreement.  The Board will not 
address the validity of the notice of disagreement, but will 
address the underlying issue raised in this appeal, which is 
the permanence of the veteran's service-connected 
disabilities.  

The issues of entitlement to increased evaluations for 
generalized anxiety disorder, headaches, and hemorrhoids are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  On June 14, 1999, the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
Upon Unemployability, wherein he indicated he had become too 
disabled to work on September 5, 1986.  

2.  A total disability evaluation for compensation purposes 
based upon individual unemployability was not factually 
ascertainable within one year of the June 14, 1999, 
application.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim for a total rating for compensation 
based upon individual unemployability prior to June 14, 1999.  

4.  The August 2003 rating decision granting the veteran a 
total rating for compensation based upon individual 
unemployability included a finding of permanent and total 
disability as evidenced by the fact that no future 
examination date was scheduled, and based upon the award of 
eligibility under 38 U.S.C.A. Chapter 35 for dependents' 
educational assistance.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 14, 
1999, for the award of a total rating for compensation based 
upon individual unemployability, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

2.  Because the veteran seeks a finding of permanent and 
total disability which has already been granted by the RO, 
there remains no case or controversy over an issue affecting 
the provision of benefits by VA over which the Board has 
jurisdiction.  38 U.S.C.A. §§ 511, 3501, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.340, 19.4, 19.5, 20.101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board notes that it will not address the veteran's claim 
for entitlement to a finding of permanent total disability in 
connection with the service-connected disabilities, as the 
Board has determined that it does not have jurisdiction of 
the veteran's claim, which reasons are explained below.  
Thus, whether the VCAA has been met would not have any impact 
on the veteran's claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the December 2002 letter and the 
February 2004 statement of the case.  Since both of these 
documents fully provided notice of elements (1), (2), and 
(3), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. ----, ----, No. 02-1077, slip op. at 33 (April 
14, 2005).  The Board will note, however, that the veteran's 
claim for an earlier effective date is a downstream issue 
from his claim for entitlement to individual unemployability.  
For example, the veteran filed a claim for individual 
unemployability in June 1999.  In December 2002, the Board 
issued a VCAA letter, informing him of the evidence necessary 
to substantiate the claim for individual unemployability.  In 
the September 2003 rating decision on appeal, the RO granted 
a total rating for compensation based upon individual 
unemployability and assigned an effective date of June 14, 
1999.  The veteran has appealed the effective date assigned 
for the award of this benefit.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(earlier effective date), following the grant of the benefit 
sought.  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and the veteran raises a 
new issue following the issuance of the rating decision, 
here, a claim for an earlier effective date, VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to take proper action and issue a statement of the 
case if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly-raised issue.  
Id.  Therefore, the RO, in the February 2004 statement of the 
case informed the veteran of the information and evidence 
needed to substantiate the claim for an earlier effective 
date for individual unemployability.  Also in the statement 
of the case, the RO supplied the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1), which addresses VA's duty to 
notify claimants of necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the December 2002 letter, the Board stated, "You are 
required to provide any information or evidence in your 
possession showing that the requirements for higher ratings 
are met."  It also stated, "You should send us copies of 
any relevant evidence you have in your possession."  The 
Board finds that such statements meet the requirements of the 
fourth element, as the veteran was placed on notice that he 
should submit any evidence in his possession that pertained 
to the claim.  The Board notes that the veteran has not 
alleged that there is any additional evidence in his 
possession.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the veteran's claim for an earlier effective date, VA 
has not obtained any additional evidence. Following the grant 
of individual unemployability, the veteran has not identified 
any additional records, either VA or private, that need to be 
obtained.  In August 1999, the RO had asked the veteran to 
inform it if he had received any treatment for his service-
connected disabilities at a VA facility.  The veteran 
provided VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for private medical records and 
never indicated having been treated for his disabilities at 
VA.  Additionally, in the notice of disagreement regarding 
the effective date assigned, the veteran's representative 
stated the following, in part:

If an "X" appears here ____, the 
veteran has been treated for his 
service[-]connected conditions at VA 
medical centers [(VAMC)].  The veteran 
requests that you obtain his complete 
medical records from his facility or 
facilities, add them to his claims file 
and review them to determine if an 
earlier effective date is warranted.

VAMC's___N[ot] A[pplicable]______

No "X" appeared in that paragraph and the fact that the 
representative stated that which VAMC was not applicable 
would indicate that the veteran had not received any 
treatment at a VA facility.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Individual Unemployability

On the veteran's VA Form 21-8940, he stated he had become too 
disabled to work on September 5, 1986, due to "Anxiety."  
In the veteran's notice of disagreement and substantive 
appeal regarding the earlier-effective-date claim, he does 
not provide any argument regarding what evidence in the 
record would entitle the veteran to an earlier effective 
date.  Additionally, it must be noted that the veteran has 
appealed only the effective date of the grant of a total 
rating for compensation based upon individual 
unemployability-the veteran made no mention of appealing the 
effective date assigned for the awards of increased 
evaluations for the service-connected disabilities of 
generalized anxiety disorder and headaches.  Additionally, 
the Board finds that the claim for an earlier effective date 
for the award of a total rating for compensation based upon 
individual unemployability is not inextricably intertwined 
with the claims for increase for two reasons.  One, whether 
the veteran is granted increased evaluations will not affect 
the current total rating for compensation based upon 
individual unemployability.  Two, the effective date granted 
for the increased evaluations is the date of the veteran's 
claim for increase, which was when the veteran submitted his 
VA Form 21-8940, and the veteran did not submit a notice of 
disagreement regarding the effective date assigned for the 
increased evaluations.  Thus, the Board finds that these 
claims would have no impact on the veteran's claim for an 
earlier effective date for the award of a total rating for 
compensation based upon individual unemployability.  
Therefore, it is deciding this issue at this time.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  In a claim for an increased evaluation (which 
includes a claim for individual unemployability), unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2004); see Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

Additionally, under 38 C.F.R. § 3.155(a) (2004), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001). 

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of an effective date earlier than June 14, 
1999, for the award of a total rating for compensation based 
upon individual unemployability.  The reasons follow.

In a June 1990 rating decision, the RO granted a 30 percent 
evaluation for generalized anxiety disorder, continued the 
10 percent evaluation for headaches, and denied reopening 
claims for service connection for a right knee disability, an 
eye disability, and a heart disability.  The veteran was 
notified of this determination that same month, including his 
appellate rights, and he did not appeal the decision.  Thus, 
that decision is final regarding the 30 percent evaluation 
for generalized anxiety disorder and the 10 percent 
evaluation for headaches in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).

The next time the veteran submitted a claim for increase was 
when he submitted his June 14, 1999, VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability.  The RO construed the veteran's claim for 
individual unemployability as claims for increase for each of 
his disabilities, although the Board notes that in the 
veteran's application, when asked which service-connected 
disability affected his ability to work, he stated only 
"Anxiety."  The RO's grant of a total rating for 
compensation based upon individual unemployability was 
predicated on the fact that as of June 14, 1999, the veteran 
met the requirements for consideration of a total rating for 
compensation based upon individual unemployability, as that 
was the date that the disability evaluations were increased 
for the service-connected generalized anxiety disorder and 
headaches, where the veteran now had a combined evaluation of 
70 percent.  See 38 C.F.R. § 4.16(a).  Therefore, the RO's 
grant of an effective date of June 14 1999, for the award of 
a total rating for compensation based upon individual 
unemployability, is consistent with both the facts and the 
governing legal authority.  Prior to June 14, 1999, the 
veteran had a combined evaluation of 40 percent for his 
service-connected disabilities, which did not meet the 
schedular criteria for individual unemployability.  See id.  

The Board notes that it has reviewed the medical records and 
the statements submitted by the veteran prior to the June 
1999 claim for individual unemployability, and finds that the 
preponderance of the evidence is against a finding that 
evidence in the claims file would have led an adjudicator to 
conclude that the veteran had submitted an informal claim for 
a total rating for compensation based upon individual 
unemployability prior to the claim in June 1999.  It is 
unquestionable that the veteran did not submit a formal claim 
for individual unemployability, as there is no VA Form 21-
8940 of record prior to the June 1999 claim.  See 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  However, if 
the Board were going to allow a very broad reading of the 
holding in Roberson, there are records in the claims file 
that could be construed as a possible informal claim for 
individual unemployability.  See Roberson, supra.  In a May 
1987 VA Form 21-4138, Statement in Support of Claim, the 
veteran stated he had had a heart attack in April 1984 and 
had undergone a quadruple bypass in September 1986.  He added 
that he was under a doctor's care and had been "restricted 
as to what type of work" he could do.  At that time, the 
veteran was attempting to service connect the heart disorder 
as being secondary to the service-connected anxiety disorder.  
In a private medical record, dated June 1989 (but signed by a 
private physician in August 1989), it asked whether the 
veteran was "disabled psychiatrically from performing his 
job as a sheet metal machine operator"  The examiner stated, 
"YES."  (Capitals in original.)  When asked if he was 
disabled psychiatrically from working in any capacity, the 
examiner stated, "He is psychiatrically disabled for any 
high stress job."  

Thus, assuming without deciding that the veteran filed an 
informal claim for a total rating for compensation based upon 
individual unemployability at that time, the Board finds that 
the preponderance of the evidence would be against the award 
of a total rating for compensation based upon individual 
unemployability.  First, the veteran did not meet the 
schedular criteria for a total rating for compensation based 
upon individual unemployability at that time.  See 38 C.F.R. 
§ 4.16(a).  He had a combined evaluation of 40 percent.  
Regardless, the preponderance of the evidence was against a 
finding that the veteran was unable to work due to service-
connected disabilities prior to June 14, 1999.  The findings 
made by the medical professional in the August 1989 document 
indicate that the veteran could work, but that he could not 
work in a "high stress job."  He also stated that the 
veteran was disabled psychiatrically from performing a job as 
"a sheet metal machine operator."  This would imply that 
the veteran was capable of working in an occupation other 
than that of a sheet metal operator.  Further, in a May 1990 
VA psychiatric evaluation, the examiner stated that the 
veteran's anxiety disorder "constitute[d] no more than mild 
to moderate impairment for [substantial gainful activity] in 
a sedentary setting not requiring a great deal of 
interpersonal contacts."  A January 1989 private psychiatric 
evaluation shows no findings related to the veteran's 
inability to work.  

There are other records in the claims file at that time which 
show that the veteran was unable to work; however, when 
providing the opinion, the inability to work was attributed 
by the reviewing physician to non-service-connected 
disabilities.  For example, in an August 1988 private medical 
record, the examiner diagnosed the veteran with post cardiac 
bypass surgery with angina, rotator cup tear of the right 
shoulder, and anxiety syndrome "secondary to cardiac bypass 
surgery with angina" and stated the veteran was "totally 
disabled" due to the three diagnoses.  That same examiner, 
in March 1989 noted that the veteran's cardiologist and 
another physician had determined that the veteran could 
return to work.  He stated that he concurred with such 
findings, but noted that the veteran would not be able to 
work in a job that required heavy lifting.  

Thus, when considering the evidence of record prior to June 
1999, the preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities rendered 
him unable to obtain and retain all kinds of substantially 
gainful employment.  There is evidence that the veteran was 
unable to work for a period of time following his heart 
surgery; however, the most probative evidence is clear that 
the inability to work for a period of time was due to non-
service-connected disabilities.  While examiners noted that 
one of the veteran's disabilities was anxiety, no medical 
professional attributed the veteran's inability to work 
solely to the anxiety.  It must be noted that the veteran 
underwent a quadruple bypass on September 5, 1986, which is 
the exact date the veteran claimed he could no longer work on 
his VA Form 21-8940.  The veteran has attempted, without 
success, to service connect his heart disorder.  

In sum, if the Board were to determine that the veteran had a 
pending claim for individual unemployability as of 1987, an 
effective date earlier than June 14, 1999, would not be 
warranted.  Again, the veteran did not meet the schedular 
criteria for individual unemployability prior to June 14, 
1999.  The preponderance of the evidence was against a 
finding that the veteran was unable to work due to a service-
connected or a combination of the service-connected 
disabilities.  Thus, applying the statute and the regulation 
to this situation, the effective date is the date of claim or 
date entitlement arose, whichever is the later date.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the date of 
claim is May 1987, the date entitlement arose is June 14, 
1999, as that was the date the veteran met the schedular 
criteria for individual unemployability under 38 C.F.R. 
§ 4.16(a).  Therefore, the late date would be June 14, 1999.  

In order to be granted an effective date earlier than June 
14, 1999, which has been determined to be the date of receipt 
of claim, it must be factually ascertainable that an increase 
in disability had occurred within one year of June 14, 1999; 
thus, June 1998.  The Board has reviewed the evidence in the 
claims file dated within one year of the veteran's claim for 
individual unemployability and finds that the preponderance 
of the evidence is against a finding an earlier effective 
date would be warranted.  Again, the date that the RO 
assigned for the total rating for compensation based upon 
individual unemployability was the date the veteran met the 
schedular criteria under 38 C.F.R. § 4.16(b), and the RO 
granted the increased-rating claims as of the date the 
veteran filed his claim.  

The private medical records that have been associated with 
the claims file that are dated within one year of the June 
1999 application do not establish a basis to grant an earlier 
effective date.  In an April 1999 private medical record, it 
shows that the veteran was positive for anxiety and was alert 
and oriented times three with appropriate affect and 
demeanor.  A May 21, 1999 private medical record shows a 
finding that the veteran was negative for anxiety, 
depression, and sleep disturbance.  He had appropriate affect 
and demeanor and normal psychomotor function.  Such symptoms 
would not indicate that the veteran was unemployable due to 
service-connected disabilities.  The other records in the 
claims file dated within one year of the veteran's claim do 
not address service-connected disabilities and would not 
assist the veteran in obtaining an earlier effective date.  
Thus, there is no factual basis upon which to premise the 
grant of an effective date earlier than June 14, 1999, for 
the award of a total rating for compensation based upon 
individual unemployability.  

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the 
increase occurred (again, which includes individual 
unemployability) within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase (individual 
unemployability) occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  For example, the veteran's June 
1999 application for individual unemployability indicated 
that he became too disabled to work because of service-
connected disabilities on September 5, 1986.  There is no 
provision for assigning an effective date prior to date of 
claim when there is no evidence that can support an 
ascertainable degree of impairment within one year prior to 
date of claim.  Granting an automatic retroactive effective 
date would render the words of this statute meaningless.  The 
statute is clear and unambiguous.  If an increase in 
disability is shown within one year prior to date of claim, 
whether formal or informal, then the effective date can be 
earlier than the date of claim.  See 38 U.S.C.A. 5110(b)(2).  
However, if an increase in disability cannot be factually 
ascertainable within one year prior to date of claim, then 
the effective date is the date of claim.  See 38 U.S.C.A. 
5110(a).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than June 14, 1999, for a total rating 
for compensation based upon individual unemployability, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Permanent and Total Disability

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).  All questions 
in a matter which under Section 511(a) of this title is 
subject to a decision by the Secretary shall be subject to 
one review on appeal to the Secretary.  38 U.S.C.A. 
§ 7104(a).

One of the principal functions of the Board is to make 
determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  
The Board may address questions pertaining to its 
jurisdictional authority to review a particular case or 
issue.  38 C.F.R. § 20.101(d).

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and 
presidential opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

Chapter 35 of the United States Code covers survivors' and 
dependents' educational assistance.  For the purposes of 
Chapter 35, the term "eligible person" means a child of a 
person who has a total disability permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii).

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 3.340(b).

As noted above, the issue raised by the veteran's 
representative in this case is a demand that the most recent 
allowance of a total rating for compensation based upon 
individual unemployability be assigned a "permanent and 
total rating" in accordance with 38 C.F.R. § 3.340(b).  

It is evident from a review of the record, including the 
August 2003 rating decision itself, and the letters issued by 
the RO that the benefit of permanence sought by the 
representative was in fact granted in the August 2003 rating 
decision.  Although, as pointed out by the representative, 
there is no verbiage in this rating decision discussing the 
issue of permanence, the fact remains that this rating 
decision granted the veteran dependents' educational 
assistance, an action taken only when the disability 
evaluations are considered to be permanent in nature.  
Specifically, under 38 U.S.C.A. § 3501(a), it clearly 
provides that an eligible person for dependents' educational 
assistance is any child of a person who has a total 
disability which is permanent in nature resulting from a 
service-connected disability.  The award of Chapter 35 
benefits may only be made in the veteran's case if the 
service-connected disability or disabilities are total and 
permanent in nature.  

As noted above, the veteran's representative's notice of 
disagreement regarding this issue was silent as to the 
effective date assigned for dependents' educational 
assistance.  

In conclusion, the RO has already granted the benefit sought 
by the veteran, and there remains no case or controversy 
which would affect the provision of benefits by VA to the 
veteran or his dependents or survivors.  Under the laws and 
regulations described above, the Board has jurisdiction to 
determine questions of jurisdiction of the issue presented on 
appeal.  Because the veteran's claim for a permanent and 
total disability finding does not arise under a law that 
affects the provision of benefits by VA to the veteran, the 
Board lacks jurisdiction to entertain that claim.  See 
38 U.S.C.A. § 511(a); Mintz v. Brown, 6 Vet. App. 277 (1994); 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).  


ORDER

An effective date earlier than June 14, 1999, for the award 
of a total rating for compensation based upon individual 
unemployability is denied.

The appeal for an award of permanence in conjunction with the 
allowance of a total rating for compensation based upon 
individual unemployability is dismissed.


REMAND

In an April 2001 decision, the Board denied increased ratings 
for generalized anxiety disorder, headaches, and hemorrhoids 
and denied a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.  The veteran appealed the decision to the 
Court.  In an August 2002 Order, the Court vacated the April 
2001 Board decision and remanded it for the Board to address 
whether VA had met its duties under the VCAA.  

When the case came back to the Board, it remanded, inter 
alia, the issues of (1) entitlement to an evaluation in 
excess of 30 percent for generalized anxiety disorder; 
(2) entitlement to an evaluation in excess of 10 percent for 
headaches; and (3) entitlement to a compensable evaluation 
for hemorrhoids for additional development and adjudicative 
action.  In the June 2003 remand, the Board requested that 
the veteran be provided examinations pertaining to each of 
these service-connected disabilities.  It then stated the 
following, in part:  

After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
increased ratings for headaches, 
hemorrhoids, and anxiety, and the 
veteran's entitlement to a total rating 
based on unemployability.  If any benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

(Emphasis added.)

When the case was returned to the RO, the veteran underwent 
VA examinations for each of the service-connected 
disabilities in August 2003.  In the September 2003 rating 
decision on appeal, the RO did the following: (1) granted a 
50 percent evaluation for generalized anxiety disorder, 
effective June 14, 1999; (2) granted a 30 percent evaluation 
for headaches, effective June 14, 1999, (3) granted a total 
rating for compensation based upon individual 
unemployability, effective June 14, 1999; and (4) granted 
dependents' educational assistance, effective June 14, 1999.  
There was no re-adjudication of the veteran's claim for 
entitlement to a compensable evaluation for hemorrhoids.  (An 
examination was conducted to evaluate the veteran's 
hemorrhoids in August 2003.)  As noted above, the June 2003 
remand stated specifically that the claims for increase were 
to be re-adjudicated, which includes the veteran's claim for 
entitlement to a compensable evaluation for hemorrhoids.  

The Board is obligated by law to ensure that the agency of 
original jurisdiction complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board and the agency of original jurisdiction with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  Thus, the claim for entitlement to a 
compensable evaluation for hemorrhoids must be remanded for 
compliance with the June 2003 Board remand.

Additionally, it must be noted that the 50 percent evaluation 
granted for generalized anxiety disorder and the 30 percent 
evaluation granted for headaches are not the maximum 
evaluations for each of those disabilities.  Thus, based upon 
the holding in AB v. Brown, 6 Vet. App. 35, 38 (1993), these 
issues remain on appeal.  The veteran has not submitted a 
written statement withdrawing these two issues.  38 C.F.R. 
§ 20.204(a) (2004).  As noted above, the June 2003 remand 
stated specifically if any benefit sought on appeal remains 
denied, the veteran and his attorney should be provided with 
a supplemental statement of the case.  While increased 
ratings were granted, again, they were not the maximum 
evaluation for each of those disabilities, and a supplemental 
statement of the case should have been issued addressing 
these claims in compliance with the June 2003 Board remand.  
Therefore, these claims must be remanded for the issuance of 
a supplemental statement of the case.  See Stegall, 11 Vet. 
App. at 270-71. 

Accordingly, the case is hereby REMANDED for the following 
action:

Comply with the June 2003 remand 
regarding the issues of (1) entitlement 
to an evaluation in excess of 30 percent 
for generalized anxiety disorder; 
(2) entitlement to an evaluation in 
excess of 10 percent for headaches; and 
(3) entitlement to a compensable 
evaluation for hemorrhoids.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


